Citation Nr: 0839423	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to March 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).



FINDING OF FACT

The veteran's tinnitus is related to in-service noise 
exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §  3.303 (2008)


REASON AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, a May 2006 letter appears to have provided this notice, 
as well as notice as to how disability evaluations and 
effective dates are assigned.  In any event, in light of the 
favorable decision below, the Board finds that any deficiency 
in the notice provided herein was not prejudicial to the 
veteran.


Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 3 
C.F.R.§ 3.303(b) (2008).  

Bilateral Tinnitus 

The veteran contends that he has tinnitus as a result of in-
service noise exposure during ship repair.  See veteran's 
claim, dated April 2006.  The evidence indicates that the 
veteran served as a repairman during service.  See veteran's 
DD 214.  

The records report the veteran's history of an onset of 
bilateral tinnitus approximately ten years post-service.  
Based on this history and a review of the evidence, the 
examiner opined, "it is less likely as not that the tinnitus 
is related to military noise exposure... since the veteran did 
not notice tinnitus until 10 [plus] years after military 
service and due to the amount of non military noise exposure. 
"  See Cheyenne VAX medical report, dated September 2006.  
However, the audiologist opined a positive nexus between the 
veteran's hearing loss and service stating "it is as likely 
as not that the hearing loss is related to military noise 
exposure... due to the amount of noise in the military." Id. 

Contrary to the history reported in the VA medical records, 
the veteran has indicated that the tinnitus "in both ears 
started right about the time [he] got out of service."  The 
veteran reported that initially the tinnitus was "light 
[and] sort of came [and] went."  It was ten years later that 
his condition worsened.  See Notice of Disagreement, dated 
October 2006.  

The veteran is competent to report as to his own symptoms, 
and the Board finds the veteran's history of experiencing 
minor tinnitus since service credible and consistent with the 
nature and circumstances of his service as a repairman.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2008); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may 
be competent to identify the condition where the condition is 
simple).  The Board notes that a VA examiner has opined that 
the veteran's tinnitus is not related to service.  This 
opinion was based on an incorrect premise, however, namely 
that the veteran's tinnitus had onset 10 years earlier, 
rather than shortly after service.  Consequently, based on 
the veteran's competent and credible history of tinnitus 
since service, and the examiner's finding that the in-service 
noise exposure was sufficient to cause hearing loss, the 
Board finds service connection is warranted.  In granting 
this claim, the Board has resolved all doubt in the veteran's 
favor.



ORDER

Service connection for tinnitus is granted, subject to the 
regulations governing the payment of VA monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


